784 N.W.2d 64 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST John W. BUNCH, a Minnesota Attorney, Registration No. 135823.
No. A10-1023.
Supreme Court of Minnesota.
July 2, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John W. Bunch committed professional misconduct warranting public discipline. In 2002, respondent was sued in conciliation court by two former tenants. Respondent filed an affidavit attesting that he had a counterclaim against the plaintiffs arising out of the same transaction or occurrence, that the amount of the counterclaim exceeded the monetary jurisdiction of the conciliation court, and that respondent had commenced or would commence an action against the plaintiffs within 30 days. Based on respondent's affidavit, the plaintiffs' conciliation court case was stricken, as provided in Rule 510 of the General Rules of Practice for the District Courts. Respondent did not commence an action against the plaintiffs until 2007, and his claim in the 2007 litigation was within the monetary jurisdiction of the conciliation court. The petition for disciplinary action alleges that respondent's actions violated Minn. R. Prof. Conduct 3.3(a), 3.4(c), 4.4(a), and 8.4(d).
Respondent and the Director have entered into a stipulation under which respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. Respondent and the Director jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent John W. Bunch is publicly reprimanded. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
*65 BY THE COURT:
/s/Alan C. Page
Associate Justice